DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10 and 18 are cancelled. Claims 1-9, 11-17, 19, and 20 are currently pending. 

Information Disclosure Statement
The information disclosure statement filed lists NPL '1 SUPPLEMENTARY INFORMATION"' and '35 PAPADIMITRIOU, C.H. et. al. "Optimization, Approximation, and Complexity Classes"'. This information referred to has not been considered since such NPL is not dated.

Incorporation By Reference 
The disclosure reads: '[00219] The following… publications as listed below and throughout this document are hereby incorporated by reference in their entirety herein… 1… 39'. An incorporation by reference of essential material to a publication is improper under 37 CFR 1.57(d). MPEP § 608.01 (p) Completeness of Specification reads: '2. Improper Incorporation. 37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h))... A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g)'.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation "the perturbation" in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. There are two different "perturbations" anteceding this limitation: "a perturbation” and "perturb the networked system". The recitation of “the perturbation” is unclear because it is uncertain which of the two was intended.
As to claims 8 and 17, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 12, and 20 recite a system, a method, and a computer readable medium (process, machine, manufacture = 2019 PEG Step 1 = yes) for determining a sensitivity of a networked system comprising: identify elements of a networked system, the elements including a vertex (V) that represents a constituent and a state of the constituent, and an interaction (E) between at least two Vs; define an interaction-dependent function that gives a transition probability for each E as a function of dynamical parameters, wherein a V specific interaction-dependent function, provides a probability that, when a perturbation occurs, Vi will be in state s' given that it is currently in state s; define a network reliability that represents a probability that a V's state holds when the perturbation occurs; sample a sample size, S, and evaluate only O(SD) of the possible 2E terms in a Taylor series, identify interpolating polynomials between the Taylor series at bounded points; define a cost function that optimizes a property of the networked system for a fixed cost; perturb the networked system to estimate the sensitivity; and prioritize changes to the networked system based on the estimated sensitivity.
Step 2A, Prong One: Claims 1, 12, and 20 are substantially drawn to mathematical concepts. As to the step of "perturb the networked system", see for example in the Specification "[0049]… sensitivity analysis for edge-targeted perturbations, in which a specific set of interaction probabilities are perturbed while others are held constant. Vertex-targeted perturbations can be viewed as a special case of edge-targeted perturbation in which the probabilities of all interactions involving one or more specific vertices are perturbed", "[0051] The methods described here are not heuristics, but interpolations between perturbative approximations-essentially Taylor series in interaction probabilities about two points" and/or "[0052] Perturbative methods from statistical physics are applied to satisfiability problems to approximate the sensitivity of monotonic properties of arbitrary stochastic dynamical systems to arbitrary perturbations of network structure for interaction networks that are weighted, directed, vertex- and edge-labeled, asymmetric hypergraphs. The trade-off between approximation error and time complexity can be controlled by adjusting the sample size S and the expansion order". As to the step of "prioritize changes to the networked system based on the estimated sensitivity", see for example in the Specification "[0050] Sensitivity analysis is often used to prioritize changes to a network, e.g., targeting, hardening, or upgrading. ln these applications, the changes typically have a cost and the goal is to find a set of changes that optimally improves some property for a fixed budget. The solution depends not only on the dynamics and the property, but also on the cost function. Here, costs that are homogenous on either edges or vertices are considered. That is, the cost of removing a vertex is either fixed or proportional to its degree". Graph operations are mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A, Prong Two: This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 12, and 20 are not patent eligible.
Step 2B: The claims recite the additional elements of a processor and a computer readable medium. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Each of the claims is directed to an abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claims are not patent eligible.
As to the dependent claims, they are substantially drawn to mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. 

Claim 20 is rejected because the Applicant has provided evidence that the Applicant intends the term "non-volatile computer readable medium” to include non-statutory matter. The Applicant describes "computer readable medium" as '[0189]… The term "machine readable medium" can also be taken to include any tangible medium that is capable of storing, encoding, or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. The term "machine readable medium" can accordingly be taken to include, but not be limited to… Specific examples of machine readable media can include non-volatile memory…'.

Allowable Subject Matter 
Claims 1-9, 11-17, 19, and 20 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose
claims 1, 12, and 20, "… a vertex (V)… a constituent and a state of the constituent, and an interaction (E) between at least two Vs… an interaction-dependent function… that gives a transition probability for each E… a probability that, when a perturbation occurs, Vi will be in state s' given that it is currently in state s… a network reliability… that represents a probability that a V's state holds when the perturbation occurs… evaluate only O(SD) of the… terms in a Taylor series, wherein D is expansion order; identify interpolating polynomials between the Taylor series… that are bounded… a cost function that optimizes… the networked system… perturb… to estimate a sensitivity of the networked system…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments 
Regarding the Claim Interpretations, the amendment corrected all issues and the Claim Interpretations are withdrawn.
Regarding the IDS objections, Applicant's arguments have been considered and the objections will be withdrawn when Applicant submits the new IDS.
Regarding the Incorporation By Reference, Applicant's arguments have been considered but the objections remain, because the disclosure still reads [00219] The following… publications as listed below and throughout this document are hereby incorporated by reference in their entirety herein…". An incorporation by reference of essential material to a publication is improper under 37 CFR 1.57(d).
Regarding the drawing objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the 112 objections, the amendment corrected some deficiencies and those objections are withdrawn.
Regarding the rejections under 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain. Applicant argues, (see page 11, 5th paragraph to page 12, 3rd paragraph):
‘… Being able to estimate a sensitivity of a networked system in a less computationally complex manner and facilitating sensitivity estimation for a networked system that has more than a few dozen constituents are a technological improvements. Moreover, Applicant is amending the claims to require the system/method/apparatus to prioritize changes to the networked system based on that estimated sensitivity. This is clearly a practical application of any alleged abstract idea to which the claims are directed…’

Examiner's response: Applicant's argument is not persuasive, because graph operations are mathematical concepts, i.e. abstract ideas, and thus cannot be "a practical application of any alleged abstract idea", as argued. As to the step of "prioritize changes to the networked system based on the estimated sensitivity", see for example in the Specification "[0050] Sensitivity analysis is often used to prioritize changes to a network, e.g., targeting, hardening, or upgrading. ln these applications, the changes typically have a cost and the goal is to find a set of changes that optimally improves some property for a fixed budget. The solution depends not only on the dynamics and the property, but also on the cost function. Here, costs that are homogenous on either edges or vertices are considered. That is, the cost of removing a vertex is either fixed or proportional to its degree". 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/3/2022Primary Examiner, Art Unit 2146